DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-8 and 11 are objected to because of the following informalities:
In line 3 of claim 7, it is recommended that the phrase “the other” be changed to read --another-- to make the claim easier to read.
In line 2 of claim 8, it is believed the word --opposing-- should be added before “edges”.
In line 2 of claim 8, it is believed the word “one” should be removed before “a third”.
In line 1 of claim 11, it is believed the word --opposing-- should be added before “edges”.
In line 2 of claim 11, it is believed the word “one” should be removed before “a third”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said portion of under-hood cover" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that the claim be amended to read “said under-hood covering portion” in order to clarify the language.
Claim 4 recites the limitation "the ends" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “to be placed one over the other and to anchor with a corresponding protuberance” in lines 3-4. It is unclear in this limitation what is being anchored with the protuberance. Examiner interprets this phrase to mean that the opposing edges are anchored to the internal surface of the hood using a protuberance on the inner surface of the hood.
Claim 8 recites the limitation "the other one" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The claim recites “a plurality of perimetric recesses”, giving no indication that only two perimetric recesses are present, making the language unclear.
Claim 10 recites the limitation "its perimetric extension" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There is no previous mention of a “perimetric extension” and it is unclear what is meant by this limitation. Examiner interprets this to mean a perimetric edge of the cover.
Claim 11 recites the limitation "the other one" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim recites “a plurality of perimetric recesses”, giving no indication that only two perimetric recesses are present, making the language unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joo (WO 2009/025414).
Joo discloses a protector for a hood of a vehicle having an upper cover, or “main sheet”, 110 and a lower cover, or “under-hood covering portion”, 120 that covers a portion under the hood near the windshield. The lower cover 120 is made from a portion of the upper cover 110 (see Paragraph 34, lines 1-3) and the under-hood cover portion 120 contains a cut extending in the transverse and longitudinal directions (see annotated Figure 3 below) that allows for the under-hood cover portion to contour the edge of the hood panel near the windshield. The cut in the lower cover 120 defines a plurality of appendices that are anchored to the main sheet using an adhesive 130 (see Paragraph 39, lines 2-4).

    PNG
    media_image1.png
    352
    447
    media_image1.png
    Greyscale

Claims 1, 3-4, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wall, II (US Pat 7,264,299).
Wall, II discloses a vehicle hood cover 10 having a main sheet which covers the top surface of the hood 2 of a vehicle and a peripheral under-fold 14, or “under-hood covering portion”, that covers the bottom surface of the vehicle hood 2 near the windshield (see Figure 1). The main sheet and peripheral under-fold are formed from a single sheet and the peripheral under-fold has an eyelet, or “cut”, 23 extending in a longitudinal and rotational direction. Corner flaps 20, or “appendices”, are also formed by the peripheral under-fold and are anchored to the main sheet to properly position the hood cover 10 on the vehicle hood 2 (see Col. 2, lines 56-58). The corner flaps 20 have a fastening element 34 adapted to be attached to openings 40 that are attached to the main sheet 10 and are made by folding a perimetric portion of the main sheet along a single folding line, allowing a corner of the hood 2 to be received in the pocket. The main sheet has two perimetric recesses (see annotated Figure 4 below) with two opposing edges that engage one another via strap 30 to provide a contraction portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wall, II in view of Guzzetta (US PG Pub 2018/0186219).
Wall, II discloses a vehicle hood cover 10 having a main sheet which covers the top surface of the hood 2 of a vehicle and a peripheral under-fold 14, or “under-hood covering portion”, that covers the bottom surface of the vehicle hood 2 near the windshield (see Figure 1). The main sheet and peripheral under-fold are formed from a single sheet and peripheral under-fold has an eyelet, or “cut”, 23 extending in a longitudinal and rotational direction. Corner flaps 20, or “appendices”, are also formed by the peripheral under-fold and are anchored to the main sheet to properly position the hood cover 10 on the vehicle hood 2 (see Col. 2, lines 56-58). The corner flaps 20 have a fastening element 34 adapted to be attached to openings 40 that are attached to the main sheet 10.
Wall, II fails to disclose that the fastening elements are elongated bodies adapted to act as buttons to be engaged with the first openings as buttonholes.
Guzzetta discloses a golf cart enclosure 100 which uses a fastener 112 to secure the golf cart enclosure 100 when not in use. The fastener 112 can be a clip or a toggle, or “elongated body”, that engages a strap (see Paragraph 25, lines 9-11).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the fastening element of Wall, II in the form of a toggle, or “elongated body”, to engage with the opening, as taught by Guzzetta, to simplify the construction of the fastening element and use less material, lowering manufacturing costs. 
Allowable Subject Matter
Claims 2, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 recites a cover for the hood of a motor vehicle having a main sheet integrally formed with an under-hood covering portion that covers an internal surface of the hood near the windshield. The under-hood covering portion has at least one cut extending in at least two different directions made at a distance between 10mm and 60mm from a free edge of the under-hood covering portion. The prior art does not properly teach or suggest a cut made in multiple directions at the recited distance from the edge of an under portion of a vehicle hood cover, making claim 2 allowable.
Claim 7 recites a cover for the hood of a motor vehicle having a main sheet integrally formed with an under-hood covering portion that covers an internal surface of the hood near the windshield. The under-hood covering portion has at least one cut extending in at least two different directions, while the main sheet has a plurality of perimetric recesses defined by two opposing edges that are arranged to engage one another and contract. The opposing edges of at least one perimetric recess have two openings adapted to be placed over one another and anchored on an internal surface of the hood of the vehicle by a corresponding protuberance. The prior art does not properly teach or suggest such a configuration, making claim 7 allowable.
Claim 8 would be allowable because it is dependent on claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bielecka (US PG Pub 2019/0225066) discloses a cover for the hood of a vehicle having a main sheet and a portion which covers the lower surface of the vehicle hood that is integrally formed with the main sheet. Wiggins, Jr. (US Pat 8,905,459) discloses a cover for the hood of a vehicle having a peripheral edge which extends to the lower surface of the vehicle hood and has a plurality of fastening elements to secure the cover to the hood. Li (WO 2012/006848) discloses a cover for the hood of a vehicle having corner pockets adapted to receive an edge of the hood. Ju (CN 2734538) discloses a cover for protecting the hood of a vehicle that has a main sheet with a portion extending to the lower surface of the hood and is secured to the hood using adhesives.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612